                Case 1:20-cv-01064-CM Document 12 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OMAR (AKA NAFTALI) TRIPLETT,

                                       Petitioner,
                                                                    1:20-CV-1064 (CM)
                           -against-
                                                                          ORDER
 P. REARDON,

                                  Respondent.

COLLEEN McMAHON, Chief United States District Judge:

           By order dated March 23, 2020, the Court directed Petitioner to show cause by

declaration, within 60 days, why the Court should not deny his petition for a writ of habeas

corpus as time-barred. By order dated May 28, 2020, the Court granted Petitioner a 30-day

extension of time to comply with the Court’s March 23, 2020 order. On July 2, 2020, the Court

received a letter from Petitioner in which he requests another extension of time. (ECF 11.) The

Court grants Petitioner another 30-day extension of time to comply with the Court’s March 23,

2020 order. Petitioner must submit his declaration within 30 days of the date of this order. 1

           If Petitioner fails to comply with the extended deadline, the Court will deny the petition

as time-barred. No answer shall be required at this time. 2 The Court will not grant Petitioner any

further extensions of time.

           Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue. 28 U.S.C. § 2253.




           1
               Petitioner’s submissions need not be typed. They may be handwritten so long as they are
legible.
           2
        The Court will not rule on Petitioner’s application for the Court to appoint counsel
(ECF 2) until after Petitioner files a declaration in compliance with the March 23, 2020 order.
          Case 1:20-cv-01064-CM Document 12 Filed 07/02/20 Page 2 of 2



       The Court directs the Clerk of Court to mail a copy of this order to Petitioner and note

service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   July 2, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
